DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This action is responsive to amendments and remarks filed 31 October 2022. Claims 1, 3-9, 11-17 and 19-20 are pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-9, 11-17 and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Examiner has reviewed applicant’s disclosure and cannot find a description of the features recited in the independent claims, “identifying, by the one or more computer processors, an appropriate device of one or more connected devices, wherein the appropriate device is a user equipment device which has requested access to a particular type of bearer channel corresponding to the one or more deallocated bearer channels.” Applicant has indicated the claims are directed towards the features of Fig. 5 and that support for the feature, “identifying, by the one or more computer processors, an appropriate device of one or more connected devices, wherein the appropriate device is a user equipment device” is found at [0061] and [0063]. At [0061], the disclosure indicates “Channel hinting program 112 selects a connected UE…channel hinting program 112 selects a connected UE from which it has received a notification request with deallocated bearer channels”. Paragraph [0063] does not appear to describe features of a “notification request” instead, the disclosure states, “Therefore, when any other UE sends a request for channel creation…reallocate them to the requesting UE. In the context of [0063], the disclosure does not appear to describe any connection between the UE selected at step 516 which from which the channel hinting program has received a notification request with deallocated bearer channels and the UE described as any other UE sending a request for channel creation. Moreover, there is no discernible mention of UEs requesting access to a particular type of bearer channel corresponding to the one or more deallocated bearer channels.
To satisfy the written description requirement, the disclosure must reasonably convey to skilled artisans that the patentee possessed the claimed invention as of the filing date. Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en banc). The written description requirement under § 112 does not demand (1) any particular form of disclosure or (2) that the specification recite the claimed invention verbatim. Id. at 1352. But a written-description question often arises when an applicant, after filing a patent application, subsequently adds "new matter" to the claims not present in the original application. Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1560 (Fed. Cir. 1991). When an applicant amends or adds claims during prosecution, for example, the newly claimed subject matter must find written description support in the original specification. Id.; see also TurboCare Div. of Demag Delaval Turbomachinery Corp. v. Gen. Elec. Co., 264 F.3d 1111, 1118 (Fed. Cir. 2001). Without written description support, claims containing new matter are properly rejected under§ l 12(a). Ariad, 598 F.3d at 1348. This required compliance with § 112(a) ensures that the applicant fully possessed the entire scope of the claim as of the original filing date. TurboCare, 264 F.3d at 1118.
Accordingly, claims 1, 3-9, 11-17 and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-9, 11-17 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because examiner concludes the claims are amenable to two or more plausible claim constructions under a broad but reasonable interpretation consistent with the Specification.
The independent claims recite, in part, “sending, by the one or more computer processors, a hinting message to the appropriate device that the one or more deallocated bearer channels are available”. Applicant’s disclosure does not define “a hinting message”. Applicant’s disclosure describes acts performed by a “channel hinting program”. The claim provides broad definition of where the message is sent (e.g. to the appropriate device; i.e., a user equipment) and what the message specifies “the one or more deallocated bearer channels are available”. 
Applicant’s disclosure describes two or more messages sent by the “channel hinting program”. It is not entirely clear form the disclosure if messages sent by the “channel hinting program” are a “hinting message.” The claim terms are given the broadest reasonable interpretation, in light of the specification, the plain and ordinary meaning of the terms and the knowledge of one of ordinary skill in the art. The terms “hinting message” are not a term of the art.
Applicant has indicated in the remarks filed on 31 October 2022 that two disclosed messages should be construed as the claimed “hinting message”> One is the “permanent space available message” (Fig. 5, 522, [0065] “then channel hinting program 112 sends a BCCH message with permanent space available”). Another is the “temporary space available message” (Fig. 5, 524, [0066] “then channel hinting program 112 sends a BCCH message with temporary space available”). However, the disclosure also describes a step performed by the “channel hinting program” of “broadcast channel available message over BCCH (Fig. 5, 548, [0079] “Channel hinting program broadcasts a channel available message over BCCH (step 548). In an embodiment, channel hinting program 112 broadcasts an appropriate message, based on the type of channels that are available, over the control channel to announce that additional channels are available to be allocated.”).
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As such, it is improper to read into the claims the features Applicant asserts is the “channel hinting message.” Moreover, as seen above, the disclosure provides two or more descriptions that can be construed as the “channel hinting message”.
Further still, the portions of the disclosure applicant has identified as describing the user equipment which is the appropriate device “identified” in the claims appear to describe two or more different user equipment. [0061] describes “Channel hinting program 112 selects a connected UE…channel hinting program 112 selects a connected UE from which it has received a notification request with deallocated bearer channels”. [0063] describes “Therefore, when any other UE sends a request for channel creation…reallocate them to the requesting UE.” For similar reasons, the claims are indefinite with respect to how the appropriate device is identified because the disclosure proves two or more descriptions of user equipment which send requests, either a “notification request”, “request for channel creation” and it is not clear form the disclosure which UE is the UE from which the channel hinting program has received a notification request with deallocated bearer channels.
The dependent claims do not appear to rectify this lack of clarity. Accordingly, claims 1, 3-9, 11-17 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6-9, 11-12, 14-17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uchino et al. (US 2017/0238349 A1).

Regarding claim 1, Uchino discloses a computer-implemented method for bearer channel accommodation hinting, the computer-implemented method comprising: 
receiving, by one or more computer processors, a message indicating one or more deallocated bearer channels ([0042]; Fig. 6, 304, [0081] disclosing “In step S304, the requesting unit 104 of the user apparatus UE transmits an activation request signal to the base station eNB…Further, the activation request signal may include a radio bearer identity (SRB identity, DRB identity) or a logical channel identity (LCH identity) in order to specify a radio bearer and a logical channel which are requested to be activated.”; [0082] disclosing “It should be noted that the processing steps of step S304 may be performed only in the case where there is data the user apparatus UE is going to transmit to the base station eNB and the radio bearer and the logical channel corresponding to the data to be transmitted are in a deactivated state”); 
identifying, by the one or more computer processors, an appropriate device of one or more connected devices, wherein the appropriate device is a user equipment device which has requested access to a particular type of bearer channel corresponding to the one or more deallocated bearer channels indicated by the message (Fig. 6, UE; [0083] disclosing the base station sends a message at S305 to said UE implicitly, the base station has identified the UE which sent the activation request containing the bearer identity (SRB identity, DRB identity)); and 
sending, by the one or more computer processors, a hinting message to the appropriate device that the one or more deallocated bearer channels are available (Fig. 6, S305, [0083] disclosing “ In step S305, the activation control unit 206 of the base station eNB transmits an activation indication signal to the user apparatus UE. The activation indication signal includes, for example, a radio bearer identity (SRB identity, DRB identity) or a logical channel identity (LCH identity). Further, the activation control unit 206 reports to the layer 2 control unit 207 radio bearers and logical channels as activation targets.; The activation targets are subsequently activated, see [0084] disclosing “[i]n step S306, the layer 2 control unit 106 of the user apparatus UE and the layer 2 control unit 207 of the base station eNB activate the radio bearers and the logical channels specified in the processing steps of step S305”. It is implicit in the disclosure that the deactivated bearers requested by the UE are the activation targets (i.e., one or more deallocated bearer channels are available corresponding to the activation targets) subsequently activated by the UE and base station base station).

Regarding claim 3, Uchino discloses the computer-implemented method of claim 1, wherein sending a hinting message to the appropriate device that the one or more deallocated bearer channels are available comprises: determining, by the one or more computer processors, whether a maximum number of channels supported by the appropriate device is greater than a number of channels currently allocated to the appropriate device; responsive to determining that the maximum number of channels supported by the appropriate device is greater than the number of channels currently allocated to the appropriate device, determining, by the one or more computer processors, whether a minimum channel value is defined for the appropriate device; responsive to determining that the minimum channel value is defined for the appropriate device, sending, by the one or more computer processors, a temporary space available message to the appropriate device; and responsive to determining that the appropriate device has successfully completed the connection of the one or more deallocated bearer channels, adding, by the one or more computer processors, the one or more deallocated bearer channels to a list of temporary channels ([0088]-[0091]).

Regarding claim 4, Uchino discloses the computer-implemented method of claim 3, further comprising: responsive to determining that the minimum channel value is not defined for the appropriate device, sending, by the one or more computer processors, a permanent space available message to the appropriate device; and responsive to determining that the appropriate device has successfully completed the connection of the one or more deallocated bearer channels, adding, by the one or more computer processors, the one or more deallocated bearer channels to a list of permanent channels ([0071] and [0088]).

Regarding claim 6, Uchino discloses the computer-implemented method of claim 1, wherein the appropriate device determines whether to connect to the one or more deallocated bearer channels based on a packet data workload pattern of the appropriate device ([0077]-[0078], [0081]).

Regarding claim 7, Uchino discloses the computer-implemented method of claim 1, further comprising, responsive to determining that all bearer channels of the one or more bearer channels are allocated to one or more appropriate devices, monitoring, by the one or more computer processors, one or more memory regions of the base station to determine if any bearer channels of the one or more bearer channels become deallocated ([0071] disclosing “ Further, the layer 2 control unit 207 stores states of radio bearers and logical channels of each of user apparatuses UEs under control of the base station eNB indicating whether radio bearers and logical channels are activated or deactivated”; [0083] disclosing “Further, the activation control unit 206 reports to the layer 2 control unit 207 radio bearers and logical channels as activation targets” implicitly this includes checking the state stored in memory).

Regarding claim 8, Uchino discloses the computer-implemented method of claim 1, wherein sending the hinting message to the appropriate device that the one or more deallocated bearer channels are available further comprises: determining, by the one or more computer processors, whether one or more active devices has one or more available bearer channels ([0042]; Fig. 6, 304, [0081] disclosing “In step S304, the requesting unit 104 of the user apparatus UE transmits an activation request signal to the base station eNB…Further, the activation request signal may include a radio bearer identity (SRB identity, DRB identity) or a logical channel identity (LCH identity) in order to specify a radio bearer and a logical channel which are requested to be activated.”; [0082] disclosing “It should be noted that the processing steps of step S304 may be performed only in the case where there is data the user apparatus UE is going to transmit to the base station eNB and the radio bearer and the logical channel corresponding to the data to be transmitted are in a deactivated state”); and responsive to determining that the one or more active devices has the one or more available bearer channels, sending, by the one or more computer processors, the hinting message to the one or more active devices (Fig. 6, S305, [0083] disclosing “ In step S305, the activation control unit 206 of the base station eNB transmits an activation indication signal to the user apparatus UE. The activation indication signal includes, for example, a radio bearer identity (SRB identity, DRB identity) or a logical channel identity (LCH identity). Further, the activation control unit 206 reports to the layer 2 control unit 207 radio bearers and logical channels as activation targets.; The activation targets are subsequently activated, see [0084] disclosing “[i]n step S306, the layer 2 control unit 106 of the user apparatus UE and the layer 2 control unit 207 of the base station eNB activate the radio bearers and the logical channels specified in the processing steps of step S305”. It is implicit in the disclosure that the deactivated bearers requested by the UE are the activation targets (i.e., one or more deallocated bearer channels are available corresponding to the activation targets) subsequently activated by the UE and base station base station).
Regarding claims 9, 11-12 and 14-16, said claims are directed towards a computer program product for bearer channel accommodation hinting, the computer program product comprising one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions including instructions to perform the method of claims 1, 3-4 and 6-8; therefore claims 9, 11-12 and 14-16 are rejected on the grounds presented above for claims 1, 3-4 and 6-8.

Regarding claims 17 and 19-20, the claims are directed towards a computer system for bearer channel accommodation hinting, the computer system comprising: one or more computer processors; one or more computer readable storage media; and program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, the stored program instructions including instructions to perform the method of claims 1 and 3-4; therefore, claims 17 and 19-20 are rejected on the grounds presented above for claims 1 and 3-4.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchino et al. (US 2017/0238349 A1) in view of Sun et al. (U.S. Patent No. 9,497,494 B1).

Regarding claim 5, Uchino suggests the computer-implemented method of claim 3, further comprising, wherein the one or more temporary bearer channels are selected from a list of permanent channels ([0071] disclosing “ Further, the layer 2 control unit 207 stores states of radio bearers and logical channels of each of user apparatuses UEs under control of the base station eNB indicating whether radio bearers and logical channels are activated or deactivated”).
Uchino does not disclose the following; however, Sun suggests responsive to receiving a request to allocate one or more bearer channels to a new device, deallocating, by the one or more computer processors, one or more temporary bearer channels from one or more temporary connected devices (Col. 7, lines 17-38 disclosing “(25) Rather than immediately deny the request if bandwidth is not available, however, Quality of Service (QoS) guarantees are checked at a step 520. If there is no such guarantee, the method proceeds to a step 524 where the request is denied as seen above. If there is a QoS guarantee, though, the level of that guarantee must be checked and additional processes completed. The QoS for a request may be linked to the user that is making the request, or it may be associated with the device that is in use. When QoS levels necessitate that bandwidth be available for the user, a step 522 is used to determine which existing broadcasting channel must be reallocated to accommodate the request. Again, the determination of which instance to terminate may be dependent on the number of users which already have instances initiated, the duration of previously requested broadcasts, or a host of other previously established rules for guaranteeing the QoS level.”).
It would have been obvious to one of ordinary skill in the art to modify the teaching in Uchino with the techniques of Sun because the suggestion lies in Sun that this guarantees that a user who pays a higher price for service receives the requested service (Col. 5, lines 46-59).

Regarding claim 13, the claim is directed towards a computer program product for bearer channel accommodation hinting, the computer program product comprising one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions including instructions to perform the method of claim 5; therefore claim 13 is rejected on the grounds presented above for claim 5.

Response to Arguments
Claim Rejections - 35 USC § 112
Applicant generally asserts the claim amendments have addressed the lack of clarity; however, the amendments and remarks filed have introduced new lack of clarity issues.

Claim Rejections - 35 USC § 103
Applicant’s arguments with respect to claim(s) 1, 3-9, 11-17 and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Azizi et al. (US 2019/0354492 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500. The examiner can normally be reached 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH A BEDNASH/               Primary Examiner, Art Unit 2461